USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ 6/23/2021 __
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY

VIDEOCONFERENCE

~ 21 cr 329 Cy

)
Edward Navedo

Defendant(s).

 

Edward Navedo .
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
x Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

/s/ Edward Navedo/NPK al) oli.

Defendant’s Signature Defense Counsel’s Signatare
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Edward Navedo Neil P. Kelly

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

6/23/2021
Date O}-
ANALISA TORRES
United States District Judge

 
